NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2862
                                      ___________

                     COLDWELL BANKER REAL ESTATE LLC

                                             v.

    BELLMARC GROUP LLC; AC LAWRENCE REAL ESTATE LLC; BELLMARC
    BROKERAGE MIDTOWN; INC; BELLMARC DOWNTOWN LLC; BELLMARC
      EAST LLC; BELLMARC WEST LLC; BELLMARC; SIMONE SONG INC;
     BELLMARC GRAMERCY CHELSEA INC; NEIL BINDER; NICE IDEA LLC

                                  NEIL BINDER,
                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                            (D.N.J. Civil No. 2:14-cv-07926)
                      District Judge: Honorable Madeline C. Arleo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 21, 2022

                Before: KRAUSE, BIBAS and SCIRICA, Circuit Judges

                             (Opinion filed August 24, 2022)
                                       _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Neil Binder appeals pro se from the District Court’s judgment, which followed a

bench trial and awarded damages to Coldwell Banker Real Estate Services LLC

(“Coldwell Banker”) on claims brought against Binder and others. For the following

reasons, we will affirm the District Court’s judgment.

                                              I.

       Because we write primarily for the parties, we recite only the facts necessary for

our discussion; these facts are undisputed unless otherwise noted.1 Appellee Coldwell

Banker is a franchisor in the real estate brokerage business. In early 2013, Coldwell

Banker entered into a real estate franchise agreement with a group of entities

(“Franchisees”) where Binder was a principal; the initial agreement was amended by a

series of addendums over the course of that year (“Franchise Agreements”). Binder

executed a guarantee of payment and performance to Coldwell Banker for the

Franchisees.

       The Franchise Agreements required the Franchisees to pay royalty fees as well as

marketing fees. The marketing fees were to be paid into a Brand Marketing Fund

(“BMF”) to promote the Coldwell Banker brand nationwide. The Franchise Agreements




1
  To the extent that Binder does not discuss certain facts in his opening brief, we
consider them to be undisputed. Also, we do not reach allegations or arguments that
Binder raises “for the first time in [his] reply brief.” See Barna v. Bd. of Sch. Dirs. of
Panther Valley Sch. Dist., 877 F.3d 136, 146 (3d Cir. 2017).
                                                2
stated that the Franchisees were required to pay both royalty fees and BMF contributions

regardless of whether any amount was due to the Franchisees from Coldwell Banker.

      The Franchise Agreements also provided for distributions of a forgivable loan,

referred to as conversion funding, which was offered to certain new franchisees. The

loan was forgivable only if the Franchisees met certain revenue thresholds and complied

with the Franchise Agreements; otherwise, the loan had to be paid back to Coldwell

Banker. Details about conversion funding distributions were included in promissory

notes, which were executed by Binder on behalf of the Franchisees.

      Coldwell Banker paid the Franchisees $1,250,000 in conversion funding in June

2013. On January 6, 2014, Coldwell Banker released $187,500 in conversion funding to

the Franchisees. Then on January 8, 2014, the Franchisees stopped paying royalty fees

and BMF contributions to Coldwell Banker.

      Binder withheld these contributions because he wanted an offset from Coldwell

Banker against the next anticipated round of conversion funds, to reimburse the

Franchisees for advertising costs that he believed Coldwell Banker owed. Because

payments from the Franchisees ceased, Coldwell Banker declared the Franchisees

delinquent in January 2014. Coldwell Banker met and communicated with the

Franchisees about their outstanding balance over the coming months, and in July 2014, it

issued a notice of non-compliance, asserting that the Franchisees had defaulted on their

obligations. In December 2014, Coldwell Banker terminated the Franchise Agreements.

      Coldwell Banker then filed an action in the District Court against Binder, the
                                            3
Franchisees, and the Franchisees’ corporate guarantors. It brought a number of state and

federal claims, including breach of contract claims. Defendants filed an answer that

included two breach of contract counterclaims, as well as three other counterclaims.

After discovery, Coldwell Banker moved for summary judgment. The District Court

granted summary judgment for Coldwell Banker on three counterclaims, including one of

defendants’ breach of contract counterclaims. A fraudulent inducement counterclaim that

survived summary judgment was dismissed before trial. Defendants’ remaining breach

of contract counterclaim and Coldwell Banker’s claims proceeded to a bench trial.

       After a two-day trial in May 2021, the District Court issued a bench opinion. The

District Court concluded that Coldwell Banker had proved its breach of contract claims

and denied defendants’ remaining counterclaim. Binder appeals.2

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291. “After a bench trial, . . . we review

the District Court’s factual findings, and mixed questions of law and fact, for clear error,


2
  Several other defendants were initially parties to this appeal, but after the attorney
representing them withdrew, all but Binder were dismissed. See Simbraw v. United
States, 367 F.2d 373, 373-74 (3d Cir. 1966) (per curiam) (providing that a corporation
may appear in federal court only through licensed counsel); Lazaridis v. Wehmer, 591
F.3d 666, 672 (3d Cir. 2010) (per curiam) (explaining that an individual proceeding pro
se may not represent third parties in federal court). In light of that dismissal, Coldwell
Banker argues that Binder lacks the ability under state law governing corporate entities
and LLCs to pursue the arguments he has raised in this appeal, as an individual.
However, the District Court’s judgment was entered against all defendants, including
Binder. We are satisfied that Binder has Article III standing. See Common Cause of Pa.
v. Pennsylvania, 558 F.3d 249, 258 (3d Cir. 2009) (discussing the elements of Article III
standing).
                                              4
and we review the Court’s legal conclusions de novo.” Alpha Painting & Constr. Co. Inc.

v. Del. River Port Auth. of Pa. & N.J., 853 F.3d 671, 682-83 (3d Cir. 2017).

                                              III.

        Binder challenges the District Court’s rulings on the parties’ breach of contract

claims.3 Binder fundamentally argues that Coldwell Banker should have lost on its

breach of contract claims, and he should have succeeded on his two breach of contract

counterclaims, because Coldwell Banker breached the Franchise Agreements first. See

Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007) (“To state a claim for breach

of contract [under New Jersey law, a plaintiff] must allege (1) a contract between the

parties; (2) a breach of that contract; (3) damages flowing therefrom; and (4) that the

party stating the claim performed its own contractual obligations.”).4 The District Court

concluded that, as relevant here, Coldwell Banker did not breach any provision of the

Franchise Agreements, while the Franchisees breached the Franchise Agreements by

failing to pay royalty fees and BMF contributions after January 8, 2014.

        Binder argues that Coldwell Banker should not have succeeded in its breach of

contract claims based on two factual arguments. First, he claims that Coldwell Banker



3
  Other than challenging an evidentiary ruling at trial, Binder addresses only the breach
of contract claims and related counterclaims in his opening brief. By failing to raise any
issues relating to the other claims and counterclaims, Binder has forfeited any challenge
to the resolution of those claims. See United States v. Pelullo, 399 F.3d 197, 222 (3d Cir.
2005).
4
    The parties do not dispute that New Jersey law applies to their state law claims.
                                              5
falsified an audit in 2013 “to give the appearance that” the Franchisees were violating the

Franchise Agreements. See Appellant’s Br. at 22. However, as Binder acknowledges,

the balance in dispute was reconciled by January 6, 2014, when Coldwell Banker issued a

round of conversion funding to the Franchisees. Binder does not explain how this

allegedly false audit factored into the Franchisees’ decision to stop paying royalty fees

and BMF contributions to Coldwell Banker on January 8, which was the basis of

Coldwell Banker’s breach of contract claims.

       Second, Binder argues that Coldwell Banker was required to make an additional

payment of conversion funds when the Franchisees met a certain financial threshold “in

mid-January 2014.” See id. at 25. However, Binder does not dispute that the Franchisees

stopped paying royalties and BMF contributions to Coldwell Banker, as required by the

Franchise Agreements, on January 8, 2014. As the District Court appropriately

concluded, the Franchise Agreements plainly stated that a failure to pay royalties or BMF

contributions constituted a default of the Franchise Agreements, and that the Franchisees

were not entitled to conversion funding if they were in default of the Franchise

Agreements. Thus, based on Binder’s arguments, we see no reason to disturb the District

Court’s conclusion that Coldwell Banker established its breach of contract claims.

       Binder next argues that Coldwell Banker breached the Franchise Agreements by

failing to provide sufficient software for the Franchisees’ rental listings. Although

Binder insists that Coldwell Banker was required to modify its rental software to

accommodate the Franchisees, the Franchise Agreements stated only that the applications
                                             6
provided by Coldwell Banker were licensed and distributed “as is” and that Coldwell

Banker would aim to provide support for its issued applications. Accordingly, the

District Court did not err in concluding that Coldwell Banker was not required by the

Franchise Agreements to adjust its rental software for its franchisees. Binder thus could

not establish a breach of contract counterclaim on this basis.

       Binder also maintains that Coldwell Banker breached the Franchise Agreements

by failing to reimburse the Franchisees for their advertising expenses. It is undisputed

that Coldwell Banker agreed to use a certain amount of BMF contributions from the

Franchisees to promote the Coldwell Banker brand in Manhattan, where the Franchisees

were operating. However, Binder contends that Coldwell Banker was also required to

reimburse the Franchisees for advertising fees in 2013 and to reimburse them out of the

BMF for advertising fees in 2014. Although the Franchise Agreements set out that the

BMF was meant to be used for marketing the Coldwell Banker brand, no clause provides

for reimbursement to franchisees for advertising costs. As Binder recognizes in his

opening brief, the record reflects that the parties negotiated — but did not sign or execute

— an addendum to the Franchise Agreements that would have provided for

reimbursement of certain pre-approved advertising for Coldwell Banker, subject to

specific conditions. Accordingly, the District Court also did not err in entering summary

judgment for Coldwell Banker on this breach of contract counterclaim.5


5
  Binder also argues that Coldwell Banker breached the Franchise Agreements by failing
to allow the Franchisees an opportunity to participate in a sales and rental program for
                                            7
       Finally, Binder challenges an evidentiary ruling at trial. However, we discern no

abuse of discretion in the District Court’s exclusion of a document that purported to be a

summary but repeatedly failed to reference source documents and contained argument

and conjecture about the future. See Fed. R. Evid. 1006; see also Eichorn v. AT&T

Corp., 484 F.3d 644, 650 (3d Cir. 2007) (concluding that a district court did not err in

excluding “calculations [that] went beyond the data they summarized and included

several assumptions, inferences, and projections about future events, which represent [an]

opinion, rather than the underlying information”).

       For these reasons, we will affirm the judgment of the District Court.6




luxury properties, and by misrepresenting the referrals that the Franchisees would
receive. Although defendants raised arguments about these issues related to a fraudulent
inducement claim in the District Court, Binder makes no arguments about the District
Court’s ruling on the fraudulent inducement claim in his appellate brief. Defendants’
breach of contract counterclaims in the District Court were specifically limited to
Coldwell Banker’s alleged failure to ensure access to certain rental listing software,
provide sufficient marketing materials, and reimburse them for advertising expenses.
Binder may not argue that Coldwell Banker breached the Franchise Agreements in these
other ways for the first time in this appeal, as “we will not consider on appeal issues
which were not presented to the district court.” See Royce v. Hahn, 151 F.3d 116, 125
(3d Cir. 1998).
6
  We grant the parties’ requests to file supplemental appendices to the extent that they
seek to include documents that were part of the record before the District Court.
However, we deny their requests to expand the record, for they have not demonstrated
that this case presents exceptional circumstances. See Burton v. Teleflex Inc., 707 F.3d
417, 435 (3d Cir. 2013). We note that Coldwell Banker is not entitled to recover costs for
any documents included in its supplemental appendix which are duplicative of documents
contained in Binder’s appendix.
                                              8